Citation Nr: 0017871	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a May 1997 rating decision in 
which the RO denied the veteran's claims for service 
connection for a right leg disorder and bilateral hearing 
loss.  The veteran filed an NOD in June 1997, and the RO 
issued an SOC that same month.  The veteran filed a 
substantive appeal in July 1997.  In an April 1998 rating 
decision, the RO service connected the veteran for bilateral 
hearing loss, as well as tinnitus, awarding a 10 percent 
disability rating for each disorder, effective from April 
1997.  Supplemental statements of the case were issued in May 
1998, July 1998, March 1999, August 1999, and October 1999.  

REMAND

A review of the record reflects that, in his VA Form 9 
(Appeal to Board of Veterans' Appeals), dated in July 1997, 
the veteran indicated that he desired a hearing before a 
Member of the Board.  Subsequently, in a May 1998 VA Form 9, 
the veteran again checked the box marked "YES", for a 
hearing before the Board.  In July 1999, the RO sent the 
veteran a letter requesting clarification as to the type of 
hearing he wished, if any.  A reply was received from the 
veteran, indicating that he still desired a Travel Board 
Hearing before a Member of the Board.  We note that the 
record does not reflect that a Travel Board Hearing has been 
held or that the veteran has subsequently withdrawn his 
request for such a hearing.  Furthermore, a Written Brief 
Presentation from the veteran's service representative, dated 
in June 2000, also noted that the veteran had desired a 
hearing but that none had been held.  

Thus, the Board finds that, given the veteran has requested 
that he be afforded a Travel Board Hearing, and no such 
hearing has been held, the veteran should be scheduled for a 
hearing as requested.  See 38 C.F.R. §§ 20.703 and 20.704 
(1999).  Thus, this case is remanded for the following 
action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO as soon as practicable.  

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is further informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


